DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The is the third Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.  
Status of the Claims
In the Reply filed 21 April 2022, Applicant amended claim 1; cancelled claims 3, 4, 10 and 21-23; and added sixteen new claims, i.e., claims 24-39.  Claims 2, 5, 9, and 11-20 were canceled previously by Applicant.  Claims 1, 6-8, and 24-39 are pending.
Election/Restriction
At this juncture, the examiner notes that his review of the examination record located relevant prior art directed to the following non-elected species of illudofulvene moiety or analog, specifically, analog 347, which along with analog 335 (the elected species), is recited in the Markush group of claims 1, 25, and 31.  Accordingly, the election-of-species requirement is withdrawn as to between (i) analog 335 and (ii) analog 347.  
Claims 1, 6-8, and 24-39 are considered below.  
Status of the Rejections and Objections
The objection to claims 1, 25, and 31 is new.  
The rejection of claims 1, 3, 4, 6-8, 10, and 21-23 under 35 U.S.C. 102(a)(1) as being anticipated by Kelner (US 2016/0015658 A1) is withdrawn in view of Applicant’s narrowing amendment to claim 1 deleting analog 348.  The examiner appreciates Applicant’s effort to advance prosecution.  
The rejection of claims 30 and 39 under 35 U.S.C. 112(b) as being indefinite is new.  
The rejection of claims 1, 6-8, and 24-39 under 35 U.S.C. 103 as being unpatentable over Kelner (US 2016/0015658 A1) is new.  
Claim Objections
Claims 1, 25, and 31 are objected to because each element is not separated by a line indentation.  Specifically, each species of analog recited in the claims must be separated by a line indentation.  Appropriate correction is required.  37 CFR 1.75(i) (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.”).  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 30 and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Regarding claims 30 and 39, the following limitation lacks clarity: “traditional linker.”  A person having ordinary skill in the art — even after reviewing the specification of the present application — would not be able to discern the scope of the foregoing limitation with reasonable certainty.  The following disclosure, which is set forth on page 31 at paragraph [0117] of the original specification (filed 24 November 2020), is not sufficient to clarify the claim: “As used herein, a traditional linker includes linkers that can be formed from those reagents disclosed in Tables IA-ID, IIA-IID, IIIA-IIIC, IVA-IVC, VA-VB, and VIA-VID of U.S. Pat. No. 9,381,178.”  Persons having ordinary skill in the art can reasonably differ as to which linkers qualify as “traditional” and, conversely, which are non-traditional.  Therefore, claims 30 and 39 are indefinite.  MPEP § 2173.04 (“a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).”).  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, and 24-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kelner (US 2016/0015658 A1).
Analog 347 is recited in the Markush group of claims 1, 25, and 31 of the present application.  The structure of analog 347, as evidenced by Figure 1L of the present application, is reproduced below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The specification of the present application, as originally filed 24 November 2020, describes that analog 347 is synthesized by reacting Illudin S with 4-sulfamidobenzoyl chloride.  Page 74 at Example 133.  
Kelner is directed to “Affinity Medicant Conjugates (AMC) including acylfulvene, Illudin and Syn-Illudin based conjugates, Affinity Medicant Linker Conjugates (AMLC), antibody-drug conjugates (ADC) and medicant-linker (ML) compounds, as well as to compositions of the same, and to methods for their use in treating cancer….”  Paragraph [0003].  
On Drawing Sheet 69/73 at Figure 20MC, Kelner discloses the following compound, which is identified therein as analog 316:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In paragraph [0592] at Example 118, Kelner discloses that analog 316 is synthesized by reacting Illudin S with 4-fluorosulfonylbenzoyl chloride.  Analog 316 of Kelner differs from analog 347 of the present application only in that it has a fluorosulfonyl group at position 4 of the benzene, instead of a sulfamido group.  
However, that same drawing sheet of Kelner (Sheet 69/73) also discloses the following compound at Figure 20LX, which is identified therein as analog 311:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Analog 311 has a sulfamido group at position 4 of the benzene.  See also Figure 20LW (same) and paragraphs [0586]-[0587].  Kelner thereby teaches that the sulfamido group at position 4 of the benzene is suitable for the anti-cancer compounds disclosed therein.  
Prior to the time of filing the present application, a person having ordinary skill in the art would have been motivated to modify Example 118 of Kelner, which is directed to analog 316, by reacting the Illudin S with 4-sulfamidobenzoyl chloride, instead of 4-fluorosulfonylbenzoyl chloride, to yield the sulfamido group at position 4 of the benzene.  The structures of 4-sulfamidobenzoyl chloride and 4-fluorosulfonylbenzoyl chloride are shown below:

    PNG
    media_image4.png
    361
    512
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    480
    624
    media_image5.png
    Greyscale

Therefore, claim 1 is prima facie obvious.  MPEP § 2143(I)(B) (simple substitution of one known element for another to obtain predictable results).  
Regarding claim 6, Kelner discloses racemic mixtures of enantiomers in paragraphs [0150] and [0156].  See also Page 121 at claim 14.  
Regarding claim 7, Kelner discloses that the Affinity Medicant Conjugates (AMC) can be included in a composition comprising a physiologically compatible excipient or carrier.  Paragraphs [0250] and [0252]; see also Page 121 at claim 13.  
Regarding claims 8 and 24, Kelner discloses that the AMC can be in the form of liposomal particles.  Paragraph [0247]; see also Page 121 at claim 12.  Kelner additionally discloses that the AMC can be included in a composition comprising a physiologically compatible excipient or carrier.  Paragraphs [0250] and [0252]; see also Page 121 at claim 13.  
Regarding claim 25, Kelner discloses that an affinity moiety can be covalently bound to the medicant via a linker.  Abstract; see also Figure 1 (where AM = Affinity Moiety, LU = linker unit, and MM = medicant moiety, as defined in paragraph [0038]).  Applicant is additionally referred to paragraphs [0078]-[0083] and/or [0211]-[0214] of Kelner, which set forth a detailed discussion of linkers.
Regarding claim 26, Kelner discloses racemic mixtures of enantiomers in paragraphs [0150] and [0156].  See also Page 121 at claim 14.  
Regarding claim 27, Kelner discloses that the Affinity Medicant Conjugates (AMC) can be included in a composition comprising a physiologically compatible excipient or carrier.  Paragraphs [0250] and [0252]; see also Page 121 at claim 13.  
Regarding claims 28 and 29, Kelner discloses that the AMC can be in the form of liposomal particles.  Paragraph [0247]; see also Page 121 at claim 12.  Kelner additionally discloses that the AMC can be included in a composition comprising a physiologically compatible excipient or carrier.  Paragraphs [0250] and [0252]; see also Page 121 at claim 13.
Regarding claim 30, Kelner discloses each of the recited linkers in paragraph [0211].
Regarding claim 31, Kelner discloses that an affinity moiety can be covalently bound to the medicant via a linker.  Abstract; see also Figure 1 (where AM = Affinity Moiety, LU = linker unit, and MM = medicant moiety, as defined in paragraph [0038]).  Applicant is additionally referred to paragraphs [0078]-[0083] and/or [0211]-[0214] of Kelner, which set forth a detailed discussion of linkers.  Paragraph [0078] of Kelner discloses that the affinity moiety can be selected from the group consisting of an antibody, a receptor protein, a glycoprotein, or a growth factor.  See also para. [0215] (“Such AM’s include, but are not limited to, proteins, polypeptides and peptides and include, antibodies, binding proteins, Smaller molecular weight proteins, polypeptides, peptides, lectins, glycoproteins, non-peptides, vitamins, nutrient-transport molecules (such as, but not limited to, transferrin), or any other cell binding molecule or Substance.”).  
Regarding claim 32, Kelner discloses racemic mixtures of enantiomers in paragraphs [0150] and [0156].  See also Page 121 at claim 14.  
Regarding claim 33, Kelner discloses that the Affinity Medicant Conjugates (AMC) can be included in a composition comprising a physiologically compatible excipient or carrier.  Paragraphs [0250] and [0252]; see also Page 121 at claim 13.  
Regarding claims 34 and 35, Kelner discloses that the AMC can be in the form of liposomal particles.  Paragraph [0247]; see also Page 121 at claim 12.  Kelner additionally discloses that the AMC can be included in a composition comprising a physiologically compatible excipient or carrier.  Paragraphs [0250] and [0252]; see also Page 121 at claim 13.
Regarding claim 36, Kelner discloses that the affinity moiety can be a glycopeptide.  Para. [0175].  
Regarding claim 37, Kelner discloses that the affinity moiety can be transferrin.  Paras. [0215].  Applicant is additionally referred to paragraph [0219], which discloses all the species recited in claim 37.
Regarding claim 38, Kelner discloses that “[t]he non-peptidic Affinity Moiety can be selected from the group consisting of a lipid, a steroid, folate, or an oligonucleotide.”  Para. [0079].  
Regarding claim 39, Kelner discloses each of the recited linkers in paragraph [0211].

Conclusion
Claims 1, 6-8, and 24-39 are rejected.  
Claims 1, 25, and 31 are also objected to.  
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
21 May 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611